Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of August 20, 2013, is entered into between
Colt Defense LLC, a Delaware limited liability company (“Colt”), and Dennis
Veilleux (“Executive”).

 

In consideration of the mutual covenants contained herein, Colt and Executive
hereby agree as follows:

 

1.                                      Employment. Colt shall employ Executive
upon the terms and conditions set forth in this Employment Agreement, for the
period beginning on the date hereof and ending as provided in Paragraph 5 (the
“Employment Period”).

 

2.                                      Position, Duties and Location.

 

(a)                           Position. During the Employment Period, Executive
shall serve as President and Chief Executive Officer of Colt and, in such
capacity, shall report to the Governing Board of Colt or its designee, subject
to the terms and conditions of the Amended and Restated Limited Liability
Company Agreement of Colt Defense LLC, dated as of June 12, 2003, reflecting the
amendments adopted as of June 28, 2013, or any subsequently adopted Colt limited
liability company agreement (the “Limited Liability Company Agreement”). 
Executive shall be eligible for election to the Governing Board as of the next
Governing Board meeting following Executive’s employment, which will take place
no later than October 31, 2013.

 

(b)                           Duties.  During the Employment Period, Executive
shall faithfully and diligently devote all of his business time and attention
(except for permitted vacation periods and periods of illness or incapacity) to
the business and affairs of Colt.  Notwithstanding the foregoing, Executive may,
subject to the approval of the Governing Board or its designee engage in civic
and charitable activities for which Executive receives no compensation or other
pecuniary advantage, including serving on the board, a committee or similar body
of a charitable or community based organization; provided, that such activities
do not interfere with the fulfillment of his obligations hereunder.  Executive
shall perform his duties in compliance with applicable law, the policies of
Colt, the directions received from the Governing Board or its designee, and this
Employment Agreement.

 

(c)                            Location.  Colt’s headquarters currently are
located in West Hartford, Connecticut.  Executive agrees to, other than for
normal personal and business travel, work at Colt’s headquarters in West
Hartford, Connecticut and in any other city in which the headquarters may
subsequently be located.

 

3.                                      Base Salary and Benefits.

 

(a)                           Base Salary.  Executive’s Base Salary shall be
$400,000 per calendar year (the “Base Salary”), paid in regular installments in
accordance with Colt’s payroll practices.

 

(b)                           Expenses.  Colt shall reimburse Executive for
reasonable business expenses in accordance with Colt’s policies.  Executive
shall comply with limitations and reporting

 

--------------------------------------------------------------------------------


 

requirements with respect to expenses as may be established by Colt from time to
time and communicated to Executive.

 

(c)                            Other Benefits.  Executive will be entitled to
participate in compensation or employee benefit plans and programs for which
senior executives of Colt generally are eligible.  Nothing in this Employment
Agreement will preclude Colt from amending or terminating any of the plans or
programs applicable to senior executives as long as such amendment or
termination is applicable to all senior executives.  In addition, Executive will
be eligible to take four weeks’ paid vacation annually.

 

(d)                           Taxes.  All compensation payable to Executive
hereunder shall be subject to all applicable withholding taxes, normal payroll
withholding and any other lawful deductions.

 

(e)                            Performance Bonus.  In addition to the Base
Salary, Executive will be eligible for a performance bonus equal to up to 50.0%
of Executive’s Base Salary based on meeting to be determined financial
performance targets as agreed with the Governing Board.  Within 30 days from the
date hereof, Executive shall deliver to the Governing Board a business plan,
including an initial proposed budget for fiscal 2013 through 2015 (the “Business
Plan”).  In the event of the termination or notice of termination of Executive’s
employment, during the performance period, regardless of the reason therefor,
and regardless of which party initiated the termination, or the Executive’s
termination for Cause, as defined in Paragraph 5, below, before the date on
which the bonus would have been paid, Executive will have no right to receive
any bonus (full or pro rata) that otherwise might have been paid following the
date of termination or notice of termination.

 

4.                                      Equity Participation.  Executive will
receive options to purchase 4,000 Class B Common Units of Colt at an exercise
price equal to $288.78 per Class B Common Unit, subject to the provisions of
Colt’s Long Term Incentive Plan (the “Plan”) (a copy of which has been made
available to Executive) within 60 days from the date hereof.  The intention of
the parties is that the schedule for the vesting, exercise and payments under
such options shall be modified if any as necessary to avoid adverse tax
consequences under Section 409A of the Code. The options shall vest as follows:

 

(a)                           16.66% of the options will vest on the third
anniversary date of this Employment Agreement; provided, that Executive is the
President and Chief Executive Officer of Colt at such time.

 

(b)                           The vesting of the remaining options granted
hereunder will depend on Colt’s performance against budgeted financial or other
metrics as established by Colt’s Governing Board for each fiscal year from 2013
through 2015 (in consultation with Executive and based on the Business Plan).
 On the 60th day following delivery of consolidated audited financial statements
of Colt with respect to the following fiscal years: (i) 2013, 16.66% of the
options granted hereunder will vest; (ii) 2014, 33.33% of the options granted
hereunder will vest; and (iii) 2015, 33.33% of the options granted hereunder
will vest, in each case upon satisfying such budgeted financial or other
metrics.

 

(c)                            Notwithstanding anything to the contrary in this
Employment Agreement, in the event of the termination or notice of termination
of Executive’s employment, regardless of the

 

--------------------------------------------------------------------------------


 

reason therefor, and regardless of which party initiated the termination, all
unvested options are forfeited.

 

5.                                      Termination.  Executive’s employment
hereunder is “at will” and therefore may be terminated by either Colt or
Executive, at any time and for any reason upon written notice to the other.  In
the event Colt terminates Executive’s employment other than for “Cause,” Colt
will pay Severance Benefits (as defined below) to the Executive commencing
thirty days after such employment termination; provided, however, payment of
Severance Benefits shall be subject to delivery of an executed Agreement and
General Release in substantially the form attached hereto as Exhibit A (with
such change therein or additions thereto as needed under then applicable law to
give effect to its intent and purposes) within twenty-one days of presentation
thereof by the Company to Executive (which presentation by the Company shall be
made no later than two business days following the date of such employment
termination), which is not subsequently revoked.  The “Severance Benefits” shall
be comprised of (i) a lump sum payment equal to one-twelfth of Executive’s then
current Base Salary on the 30th day following such employment termination, and
(ii) continued payments, made in accordance with Colt’s schedule for the payment
of its employee’s salaries, of Base Salary for eleven months.  For avoidance of
doubt, the total amount of Severance Benefits under this Section 5 shall equal
one year of Base Salary at the amount in effect upon employment termination. 
Each payment to be provided under this Section 5 shall be treated as and
considered a separate and distinct payment for purposes of determining
eligibility for exemptions to Section 409A.  If, at any time during Executive’s
employment, Colt materially breaches this Employment Agreement and does not cure
such breach within 60 days after Colt’s receipt of written notice thereof in
reasonable detail from Executive, Executive may resign and will be treated as if
he had been terminated by Colt without Cause.  Executive shall provide notice of
any such termination within 30 days following the initial instance of such
breach, and the Executive’s notice of termination shall specific a date of
termination that is no later than 60 days following the date of notice. “Cause”
shall mean:

 

(a)                           A determination that any of the Executive’s
representations set forth in Paragraph 8, below, was materially false as of the
date of this Employment Agreement;

 

(b)                           Executive’s commission of a felony or of any other
crime involving moral turpitude, or Executive’s arrest for any crime, which
arrest or the publicity surrounding same could reasonably be expected to have an
adverse effect on Colt’s business;

 

(c)                            Executive’s commission of an act of fraud,
embezzlement or theft with respect to Colt;

 

(d)                           The refusal or failure of Executive to comply with
any lawful directives of Colt in the performance of his services or the
violation by Executive of any of the written policies or procedures of Colt
(other than on the advice of Colt’s legal counsel), or any other act or omission
constituting gross negligence or willful misconduct; or

 

(e)                            The breach, non-performance or non-observance by
Executive of any term of this Employment Agreement, which failure or breach
continues for a period of at least five days following a written demand for such
performance by Colt specifying in reasonable detail the action Colt alleges to
be a failure to perform or breach by the Executive.

 

--------------------------------------------------------------------------------


 

6.                                      Section 409A.

 

(a)                                 This Employment Agreement is intended to
constitute an enforceable contract for the payment of compensation, severance
and certain other benefits.  The intention of the parties is that each payment
provided for under this Employment Agreement, including the Severance Benefits,
shall be exempt from Section 409A.  In the event a determination is made that a
payment under this Employment Agreement is “nonqualified deferred compensation”
subject to Section 409A of the Code, the Executive consents to Colt adopting
such conforming amendments as Colt deems necessary after consultation with
Executive to comply with Section 409A of the Code, without reducing the amounts
of any benefits due to the Executive hereunder.

 

(b)                                 Notwithstanding anything to the contrary in
Subparagraph 6(a), in the event that upon Executive’s “separation from service”
within the meaning of the Internal Revenue Code of 1986 (the “Code”)
Section 409A, Executive is then a “specified employee” within the meaning of
Section 409A of the Code, as determined in accordance with the Section 409A
methodology in place or established by Colt as in effect on the date of
termination of employment with Colt (a “Specified Employee”), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, Colt shall defer payment of “nonqualified
deferred compensation,” subject to Code Section 409A, which is payable to the
Executive under this Employment Agreement as a result of (and would otherwise be
paid within six months following) such separation from service, shall instead be
paid to the Executive on the Delayed Payment Date. The “Delayed Payment Date”
shall, for purposes of this Employment Agreement, mean the earlier of the first
business day of the seventh month after Executive’s separation from service, or
the date of the Executive’s death; upon the earlier of such dates, all payments
deferred pursuant to this sentence shall be paid in a lump sum to the
Executive.  All other payments that are not deferred in accordance with the
preceding sentence shall be paid on the dates, or according to the schedule,
provided for herein.  To the extent necessary to comply with Section 409A, the
date of termination of employment with Colt must also represent a “separation
from service” within the meaning of Code Section 409A.

 

7.                                      Colt Property and Restrictive
Covenants.  On the date hereof, Executive will execute and comply with the
document attached hereto as Exhibit B in consideration for his employment by
Colt.

 

8.                                      Representations of Executive.  Executive
hereby represents and warrants to Colt that the following statements are true as
of the date of this Employment Agreement:

 

(a)                                 Legal Proceedings.  Executive has not been:
(i) the subject of any criminal proceeding (other than a traffic violation or
other similar minor offense) which has resulted in a conviction against
Executive, nor is Executive the subject of any pending criminal proceeding
(other than a traffic violation or other similar minor offense); (ii) indicted
for, or charged in a court of competent jurisdiction with, any felony or crime
of moral turpitude; (iii) the defendant in any civil complaint alleging damages
in excess of $50,000; or (iv) the defendant or otherwise named in any civil
complaint alleging sexual harassment, discrimination or any other misconduct in
the workplace.

 

(b)                                 Securities Law.  Executive has not been
found in a civil action by the Securities and Exchange Commission, Commodity
Futures Trading Commission, a state securities

 

--------------------------------------------------------------------------------


 

authority or any other regulatory agency to have violated any federal, state or
other securities or commodities law.

 

(c)                                  Work History; Immigration Status. 
Executive’s resume, previously provided by Executive to Colt, is true and
complete in all material respects, and accurately reflects Executive’s prior
work history. Executive has the full legal right to be employed on a full-time
basis by Colt in the United States under all applicable immigration laws on the
basis of Colt’s continued willingness to employ him on a full-time basis, and
has provided Colt with evidence of legal immigration status and will do so at
any time upon request.  Colt will, if applicable, continue to cooperate with
Executive in maintaining Executive’s work visa status and/or any mutually
agreeable adjustment of status.

 

(d)                                 Employment Restrictions.  Executive is not
subject to any non- competition, non-solicitation, confidentiality or other
work-related agreement that limits or restricts Executive’s ability to provide
services hereunder, and there is no such agreement that would be violated by
this Employment Agreement.

 

(e)                                  The Plan.  Executive acknowledges that he
has reviewed the Plan and understands its terms and conditions.

 

9.                                      Notices.  Any notice provided for in
this Employment Agreement must be in writing and must be either personally
delivered, mailed by first class mail postage prepaid and return receipt
requested) or sent by reputable overnight courier service (charges prepaid), or
faxed, to the recipient at the address below indicated:

 

To Colt:

 

Colt Defense LLC
547 New Park Ave.
West Hartford, CT 06110
Attn.: General Counsel
Facsimile:                    

 

To Executive:

 

Dennis Veilleux

[*]

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Employment Agreement shall be deemed to have been
given when personally delivered, one business day after sent by reputable
overnight courier service, five days after deposit in the U.S. mail or at such
time as it is transmitted via facsimile, with receipt confirmed.

 

10.                               Assignment. Except as otherwise provided
herein, this Employment Agreement shall bind and inure to the benefit of and be
enforceable by Executive, Colt and their respective successors and assigns;
provided, however, that the rights and obligations of Executive under this
Employment Agreement shall not be assignable.

 

--------------------------------------------------------------------------------


 

11.                               Governing Law. This Employment Agreement shall
be construed in accordance with the law of Connecticut, without regard to its
conflicts of law principles.

 

12.                               Arbitration. Any and all disputes,
controversies or claims arising out of or relating to this Employment Agreement,
Executive’s employment by Colt, the termination of that employment or
Executive’s post-employment obligations shall be finally resolved by arbitration
administered by the American Arbitration Association (the “AAA”), although in
the case of Executive’s post-employment restrictions, Colt may seek a temporary
restraining order and/or injunctive relief in court pending arbitration or an
arbitration award.  Either party may initiate arbitration by written notice to
the other.  The arbitration shall be conducted in accordance with the AAA
rules governing the resolution of employment disputes in effect at the time of
the arbitration (including, without limitation, rules applicable to the
selection of the arbitrator), except as they may be modified by the provisions
of this Employment Agreement.  The place of arbitration shall be Hartford,
Connecticut.  The arbitration shall commence within thirty days after the
appointment of the arbitrator; the arbitration shall be completed within sixty
days of commencement; and the arbitrator’s award shall be made within thirty
days following such completion.  The parties may agree to extend those time
limits.  The arbitrator will render an award and a written opinion in support
thereof.  Such award shall include the costs related to the arbitration and
reasonable attorneys’ fees and expenses to the prevailing party or otherwise, as
determined by the arbitrator.  The parties keep all aspects of the arbitration
confidential, except as necessary to enforce any award, or to respond to a
lawfully issued subpoena or other governmental inquiry.

 

13.                               Complete Agreement. This Employment Agreement
and the document attached hereto as Exhibit A, embody the complete agreement and
understanding between Colt (and its subsidiaries) and Executive and supersede
and preempt any prior understandings, agreements or representations by or among
the parties (including Colt’s subsidiaries), written or oral, which may have
been related to the subject matter hereof in any way.  In addition, this
Employment Agreement supersedes and preempts that certain Letter Agreement,
dated as of October 10, 2012, between Executive and Colt’s Manufacturing Company
LLC which is hereby superseded and preempted by this Employment Agreement.  This
Employment Agreement may not be amended or modified in any respect other than in
a writing signed by Executive and an authorized member of Colt’s Governing
Board.

 

14.                               Indemnification.  Colt shall indemnify and
hold harmless Executive from any and all claims, liabilities, losses, damages,
and expenses, including reasonable attorneys’ fees, as a result of acts of
Executive performed in the course and within the scope of his employment to the
maximum extent that any person is entitled to obtain indemnification under the
Limited Liability Company Agreement.  This indemnification shall survive the
death or other termination of employment of Executive and the expiration or
termination of this Employment Agreement. Executive shall, as a condition
precedent to receipt of such indemnification, cooperate with Colt and its legal
counsel in the defense of any related action, claim or proceeding.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

By:

/s/ Daniel Standen

 

 

 

 

Its: Chairman

 

 

 

Date: August 20, 2013

 

 

 

/s/ Dennis Veilleux

 

Dennis Veilleux

 

 

Date:  August 20, 2013

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AGREEMENT AND GENERAL RELEASE

 

Colt Defense LLC (“Colt”), its parent, affiliates, subsidiaries, divisions,
successors and assigns in such capacity, and the current, and former
shareholders, employees, officers, directors, trustees, insurers, attorneys and
agents thereof (collectively referred to throughout this Agreement as
“Employer”), and Dennis Veilleux (“Executive”), the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as  “Employee”) agree:

 

1.                                      Last Day of Employment.  Executive’s
last day of employment with Employer is                             .  In
addition, effective as of DATE, Executive resigns from the Executive’s positions
as President and Chief Executive Officer of Colt and will not be eligible for
any additional benefits or compensation after                 , other than as
specifically provided in Section 5 of the Employment Agreement between Employer
and Executive effective as of                        (the “Employment
Agreement”).  Executive further acknowledges and agrees that, after DATE, the
Executive will not represent the Executive as being a director, employee,
officer, trustee, agent or representative of Employer for any purpose.  In
addition, effective as of DATE, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, Employer or any benefit plans of Employer.  These
resignations will become irrevocable as set forth in Section 3 below.

 

2.                                      Consideration.  The parties acknowledge
that this Agreement and General Release is being executed in accordance with
Section 5 of the Employment Agreement in exchange for the consideration set
forth therein.

 

3.                                      Revocation.  Executive may revoke this
Agreement and General Release for a period of seven calendar days following the
day Executive executes this Agreement and General Release.  Any revocation
within this period must be submitted, in writing, to Employer and state, “I
hereby revoke my acceptance of our Agreement and General Release.”  The
revocation must be personally delivered to Employer’s Chief Legal Officer, or
his/her designee, or mailed to Colt Defense LLC [insert: address and contact
person], and postmarked within seven calendar days of execution of this
Agreement and General Release.  This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired.  If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in
Hartford, Connecticut, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

 

4.                                      General Release of Claims.  Subject to
the full satisfaction by the Employer of its obligations under the Employment
Agreement, Employee knowingly and voluntarily releases and forever discharges
Employer from any and all claims, causes of action, demands, fees and
liabilities of any kind whatsoever, whether known and unknown, against Employer,
Employee has, has ever had or may have as of the date of execution of this
Agreement and General Release, including, but not limited to, any alleged
violation of:

 

·                                          Title VII of the Civil Rights Act of
1964, as amended;

 

·                                          The Civil Rights Act of 1991;

 

·                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

 

·                                          The Employee Retirement Income
Security Act of 1974, as amended;

 

·                                          The Immigration Reform and Control
Act, as amended;

 

--------------------------------------------------------------------------------


 

·                                          The Americans with Disabilities Act
of 1990, as amended;

 

·                                          The Age Discrimination in Employment
Act of 1967, as amended;

 

·                                          The Older Workers Benefit Protection
Act of 1990;

 

·                                          The Worker Adjustment and Retraining
Notification Act, as amended;

 

·                                          The Occupational Safety and Health
Act, as amended;

 

·                                          The Family and Medical Leave Act of
1993;

 

·                                          Any wage payment and collection,
equal pay and other similar laws, acts and statutes of the State of Connecticut;

 

·                                          Any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance;

 

·                                          Any public policy, contract, tort, or
common law obligation; or

 

·                                          Any obligation to pay costs, fees, or
other expenses including attorneys fees.

 

Notwithstanding anything herein to the contrary, this Agreement and General
Release do not affect: (i) Employee’s rights to accrued vested benefits under
any other employee benefit plan, policy. payroll practice, or arrangement
maintained by Employer or under COBRA; (ii) Employee’s right to exercise any
vested options after employment termination as provided under the Long Term
Incentive Plan of Colt; (iii) Employee’s rights as a holder of any units or
other form of equity in Colt under the Limited Liability Company Agreement or
applicable law; or (iv) any rights to defense or indemnification provided for
under Paragraph 14 of the Employment Agreement.

 

5.                                      No Claims Permitted.  Employee waives
Executive’s right to file any charge or complaint against Employer arising out
of Executive’s employment with or separation from Employer before any federal,
state or local court or any state or local administrative agency, except where
such waivers are prohibited by law.  In the event Employee brings a claim the
waiver of which is not prohibited by law, Employee will not (and hereby waives
the right to) seek or accept any compensation for such claims.

 

6.                                      Affirmations.  Employee affirms
Executive has not filed, has not caused to be filed, and is not presently a
party to, any claim, complaint, or action against Employer in any forum. 
Employee further affirms that the Executive has been paid and/or has received
all compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to Executive. Employee also affirms Executive has no
known workplace injuries.

 

7.                                      Governing Law and Interpretation.  This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the State of Connecticut without regard to its conflict of laws
provisions.  In the event Employee or Employer breaches any provision of this
Agreement and General Release, Employee and Employer affirm either may institute
an action to specifically enforce any term or terms of this Agreement and
General Release.  Should any provision of this Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
should the provision be incapable of being modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect.  Nothing herein,
however, shall operate to void or nullify any general release language contained
in the Agreement and General Release.

 

--------------------------------------------------------------------------------


 

8.                                      No Admission of Wrongdoing.  Employee
agrees neither this Agreement and General Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by Employer of any liability or unlawful conduct of any
kind.

 

9.                                      Amendment.  This Agreement and General
Release may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Agreement and
General Release.

 

10.                               Entire Agreement.  This Agreement and General
Release sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties; provided,
however, that notwithstanding anything in this Agreement and General Release,
the provisions in the Employment Agreement which are intended to survive
termination of the Employment Agreement, including, but not limited to, those
contained in Paragraphs 5, 7 and 14 thereof, shall survive and continue in full
force and effect.  Employee acknowledges Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Dennis Veilleux

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT

 

THIS CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT (“Agreement”), dated as of August 20, 2013, is entered
into between Colt Defense LLC, a Delaware limited liability company (“Colt”),
and Dennis Veilleux (“Executive”).

 

Whereas, Colt has unique methods for manufacturing products; for locating and
dealing with factories and other vendors; for training, and providing incentives
for, its employees; and for marketing, selling and distributing its products;

 

Whereas, Colt has made unique plans for the future, including, without
limitation plans for its products, for geographic and customer markets, and for
marketing, selling and distributing its products;

 

Whereas, Colt has established near permanent relationships with its customers;

 

Whereas, Colt’s unique methods of doing business and its near permanent
relationships with its customers give it a competitive advantage over companies
that have not adopted those or other comparably effective methods of doing
business, and which have not otherwise been as successful as Colt in developing
their businesses;

 

Whereas, as a result of Executive’s employment by Colt, Executive will acquire
detailed knowledge of, and experience in, Colt’s unique methods of doing
business and its plans for the future, as described above;

 

Whereas, it would be unfair for Executive to use information obtained during and
as a result of Executive’s employment by Colt for the benefit of an individual
or entity other than Colt;

 

Whereas, Executive wants to work for Colt, and has agreed to certain
restrictions in exchange for Colt hiring Executive in a position that will
provide Executive with access to Executive’s Business Information, as defined
below;

 

Now therefore, Colt and Executive have agreed to the following:

 

1.                                Consideration.  In consideration for Executive
signing this Agreement, Colt will allow Executive to begin employment with Colt
pursuant to the Employment Agreement to which this Agreement is attached as
Exhibit A (the “Employment Agreement”).  Executive understands and agrees that
his agreement to be bound by the terms of this Agreement was and is a necessary
condition of the Employment Agreement and for him being allowed to begin
employment by Colt.

 

2.                                      Changes in Position, Compensation and
Employer.  This Agreement will apply to any future positions at Colt, or at any
other subsidiary, affiliate, successor or assign of Colt to which Executive may
be assigned, and it will continue to apply notwithstanding any changes

 

--------------------------------------------------------------------------------


 

in Executive’s job duties or compensation.  Consequently, all references herein
to “Colt” apply equally to any such entities by which Executive may be employed.

 

3.                                Business Information.  As used in this
Agreement, the term “Business Information” means any and all of Colt’s trade
secrets, confidential and proprietary information, and all other information and
data that is not generally known to third persons who could derive economic
value from its use or disclosure, including, without limitation, the methods
though which Colt identifies, hires, trains and compensates its employees;
details regarding Colt’s employees, including their compensation, contact
information, and their performance and conduct; methods to locate and qualify
contractors, vendors and third party factories; the identity of Colt’s
contractors, vendors and third party factories; the individuals, and their
contact information, at contractors, vendors and third party factories with whom
Colt has dealt; the amounts and types of goods and/or services purchased in the
past from contractors, vendors and third party factories; the amounts paid for
such past purchases; the identity of Colt’s customers; the individuals, and
their contact information, at customers with whom Executive has dealt; the
amounts and types of goods purchased in the past by such customers; the amount
paid for such past purchases, the timing of such past purchases, and the method
of payment for such past purchases; Colt’s plans for future products; the
details of any ongoing or planned negotiations for future products; Colt’s plans
for the future, including without limitation plans for its products, for
geographic and customer markets, and for marketing, promoting and distributing
its products.

 

4.                                      Colt Property.  All tangible materials,
equipment, documents, copies of documents, data compilations (in whatever form),
software programs, and electronically created or stored materials that Executive
receives or makes in the course of employment with Colt are and shall remain the
property of Colt and Executive shall immediately return such property to Colt
upon Colt’s request and upon the termination of Executive’s employment, for
whatever reason, with Colt.  The obligation to return property and documents
extends to anything received or made during and as a result of employment by
Colt, regardless of whether it was received from Colt or a third party, such as
an actual or potential vendor or customers, and regardless of whether a document
contains Business Information.  The only documents not subject to the obligation
to return are documents directly relating to Employee’s compensation and
benefits, such as his pay stubs and benefit plan booklets.

 

5.                                      Non-Disclosure of Business Information. 
Executive will not at any time during his employment by Colt, and for so long
thereafter as the pertinent information or documentation remains confidential,
use or disclose to others any Business Information, except in the course of his
work for Colt.

 

6.                                      Inventions and Patents.  Executive
hereby assigns to Colt all right, title and interest to all patents and patent
applications, all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information, all
copyrights and copyrightable works, and all other intellectual property rights
that: (a) are conceived, reduced to practice, developed or made by Executive in
the course of his employment by Colt; or (b) either (i) relate to Colt’s actual
or anticipated business, research and development or existing or future products
or services and which were conceived, reduced to practice, developed or made by
Executive during or within two years following the Employment Period, or
(ii) are conceived, reduced to practice, developed or made using any of
equipment, supplies, facilities, assets or resources of Colt conceived, reduced
to practice, developed or made by Executive during or

 

--------------------------------------------------------------------------------


 

within two years following the Employment Period (all collectively referred to
herein as “Work Product”).  Executive shall promptly disclose such Work Product
to Colt and perform all actions reasonably requested by Colt (whether during or
after the Employment Period) to establish and confirm Colt’s ownership thereof
(including, but not limited to, assignments, consents, powers of attorney,
applications and other instruments).

 

7.                                      Nonsolicitation and Noncompetition. 
During the Employment Period and for twelve months immediately thereafter,
Executive will not, other than on behalf of Colt, directly or indirectly, as a
proprietor, partner, employee, agent or otherwise:

 

A.            Directly or indirectly solicit any Colt employee, contractor,
vendor or third party factory to work for, or provide goods or services to, any
other employer or organization.  For the purpose of this provision, “Colt
employee, contractor, vendor or third party factory” means any individual who
was employed or retained by, or any individual or entity that provided goods or
services to, Colt within the last twelve months of Executive’s employment by
Colt.

 

B.            Participate in, work for, or provide services to any person or
entity that is, or is actively planning to be, a “Competitive Business.”  The
term “Competitive Business” shall mean any business (however organized or
conducted) that competes with a business in which Colt is engaged, or in which
Colt is actively planning to engage, at any time during the last twelve-months
of Executive’s employment by Colt.

 

C.            Act in any capacity for or with any Competitive Business, or for
or with any of their agents, if in such capacity Executive would, because of the
nature of his or her role with the such Competitive Business and Executive’s
knowledge of Colt’s Business Information, inevitably use and/or disclose any of
Colt’s Business Information in his work for, or on behalf of, the Competitive
Business or its agent.

 

D.            Otherwise interfere with, disrupt or attempt to disrupt relations
between Colt and any of its employees, contractors, vendors, third party
factories or customers.

 

8.                                      Executive Claim of Breach by Colt Not
Defense.  The provisions of Paragraphs 4, 5, 6 and 7 are, and shall be construed
as, independent covenants, and no claimed or actual breach of any contractual or
legal duty by Colt shall excuse or terminate Executive’s obligations under this
Agreement or preclude Colt from obtaining injunctive relief for Executive’s
violation, or threatened violation, of any of those provisions.

 

9.                                      Disclosure.  Executive will show this
Agreement to any prospective employer of Executive, and consents to Colt showing
this Agreement to any third party believed by Colt to be a prospective or actual
employer of Executive, and to insisting on Executive’s compliance with the terms
of this Agreement.  Executive will provide Colt with at least two weeks’ written
notice of any change in Executive’s address, contemplated new employment, and
planned new

 

--------------------------------------------------------------------------------


 

business activities.  Executive’s obligations under this Paragraph will expire
on that date which is twelve months after the termination of Executive’s
employment with Colt.

 

10.                               Extension of Restrictive Period.  The
restrictive periods set forth in this Agreement shall not expire, and shall be
tolled, during any period in which Executive is in violation of the restricted
period.

 

11.                               Severability; Modification of Restrictions. 
If any provision of this Agreement is unenforceable as written, such provision
shall automatically be deemed modified such that the contested provision will
have the closest effect permitted by applicable law to the original form and
shall be given effect and enforced as so modified to whatever extent would be
reasonable and enforceable under applicable law.

 

12.                               Enforcement.  This Agreement is intended to
supplement, and does not in any way limit, any of the obligations or duties
Executive owes to Colt under statutory or common law.  All of the enforcement
provisions, including, without limitation, the provisions regarding governing
law, arbitration, Colt’s ability to seek temporary restraining orders or other
injunctive relief, and the arbitrator awarding attorneys’ fees to the prevailing
party set forth in the Employment Agreement apply to the enforcement of
obligations under this Agreement.

 

13.                               Complete Agreement. This Agreement, and the
Employment Agreement to which it is attached as Exhibit A, embody the complete
agreement and understanding between Colt and Executive and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have been related to the subject matter hereof in any
way.  This Agreement may not be amended or modified in any respect other than in
a writing signed by Executive and a member of Colt’s Governing Board.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Dennis Veilleux

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------